Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted limited to question I presented by the petition for the writ which reads as follows:
“I. Does the United States of America have the right to appeal from an order of the United States District Court for the District of Columbia suppressing evidence in a criminal case where the motion to suppress and the order are filed and entered after the indictment and prior to trial?”